Citation Nr: 1637595	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-22 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1976 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In addition to the issues listed above, the March 2010 rating decision denied entitlement to service connection for tinnitus and right ear hearing loss.  The Veteran included these issues in his April 2010 notice of disagreement.  The RO subsequently granted entitlement to service connection for tinnitus in a July 2012 Decision Review Officer (DRO) decision.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d  1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the initial rating or effective date assigned; thus, those matters are not in appellate status.  See id., (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  The remaining issues were addressed in a July 2012 statement of the case.  The Veteran then submitted a July 2012 VA Form 9 for all issues with the exception of entitlement to service connection for right ear hearing loss.  Thus, the Veteran's service connection claim for right ear hearing loss is not before the Board at this time.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2010, the Veteran was afforded a VA examination related to his service connection claim for left ear hearing loss.  The examiner opined that the Veteran's left ear sensorineural hearing loss was less likely than not related to service.  This opinion was based on the Veteran's normal hearing at separation and the Institute of Medicine's conclusion that there was no sufficient scientific basis for the existence of delayed onset hearing loss.  However, the Veteran's representative has since cited a 2009 scientific article in support of the possibility of delayed onset hearing loss.  See August 2016 Informal Hearing Presentation.  The significance of this article is unclear, and the Board is unable to draw its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board consequently finds that a remand is necessary for another medical opinion that considers the cited article.

In addition, the Board finds that a remand is required for the Veteran's service connection claim for a lumbar spine disorder.  During a March 2010 VA examination, the examiner opined that the Veteran's current low back strain is less likely than not the same condition he complained of during active service.  According to the examiner, the Veteran's in-service low back pain due to lifting boxes was self-limited.  He also did not appear to have a chronic back problem during service.  However, it seems that the examiner's opinion did not address all of the Veteran's current lumbar spine disorders.  The March 2010 examination report documented that a December 2009 lumbar spine x-ray showed degenerative disease.  In addition, a June 2004 VA x-ray of the lumbar spine revealed degenerative disc disease.  The Board also notes that scoliosis was noted on the Veteran's April 1974 enlistment examination, and the March 2010 examiner documented scoliosis in the examination report.  The Veteran's service connection claim for a lumbar spine disorder encompasses all currently diagnosed lumbar spine disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, another medical opinion should be obtained that identifies all of the Veteran's current lumbar spine disorders and discusses the etiology of each disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A VA examination was also conducted in March 2010 to determine the nature and etiology of any bilateral knee disorders that were present.  The examiner opined that it was less likely than not that the Veteran's current bilateral knee strain was the same condition that he complained of in the military.  She noted that the Veteran was only seen once during service for bilateral knee problems and there was no evidence of a chronic bilateral knee problem.  Similar to the Veteran's service connection claim for a lumbar spine disorder, it appears that bilateral knee strain is not the only current bilateral knee disorder.   The March 2010 examination report noted that a December 2009 bilateral knee x-ray showed degenerative disease bilaterally.  In light of this evidence, the Board finds that a remand is needed to obtain an opinion that clarifies the Veteran's currently diagnosed bilateral knee disorders and addresses the potential relationship between each disorder and the Veteran's active service.  See Clemons, 23 Vet. App. at 4-6; Barr, 21 Vet. App. at 312.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left ear hearing loss, lumbar spine disorder, and bilateral knee disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Orlando VA Medical Center dated since February 2010.

2.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's left ear hearing loss.  The electronic claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

For the Veteran's diagnosed left ear sensorineural hearing loss, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the hearing loss manifested during active service; manifested within one year of the December 1980 separation; or is otherwise related to an event, injury, or disease incurred during active service, to include acoustic trauma therein.

If the examiner determines that it is less likely than not related to service, the examiner should explain why, including why the delayed onset of left ear hearing loss is significant.

Regardless of the conclusion reached, the examiner must address the November 2009 article from The Journal of Neuroscience entitled "Adding Insult to Injury:  Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss" that is cited in the August 2016 Informal Hearing Presentation.

3.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's lumbar spine disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to maters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner should clearly identify all current lumbar spine disorders.  The examiner should specifically indicate whether the Veteran has lumbar spine strain, degenerative disc disease, and scoliosis.  If not, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

Second, the examiner should provide an opinion as to the following questions:

(a) For each disorder other than scoliosis, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was incurred in or is otherwise related to the Veteran's active service.

(b) If scoliosis is found, the examiner should explain whether it is a congenital or developmental disease, a congenital or developmental defect, or a disorder not of congenital or developmental origin.

The examiner should note that a disease generally refers to condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.

(c) If the scoliosis is determined to be a congenital or developmental defect, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury that occurred during service and resulted in additional disability.

(d) If the scoliosis is determined to be a congenital or developmental disease or a disorder not of congenital/developmental origin, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the scoliosis was aggravated (permanently worsened beyond the normal progress of the disease) by the Veteran's active service.

4.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's bilateral knee disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to maters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
The examiner should clearly identify all current bilateral knee disorders.  In this regard, the examiner must address the December 2009 VA bilateral knee x-ray report.  The examiner should also specifically indicate whether the Veteran has bilateral knee strain.
 
For each identified bilateral knee disorder, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was incurred in or is otherwise related to the Veteran's active service.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




